El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
Al llamarse este caso para la vista el 23 de mayo de 1918, la parte demandante y apelada solicitó la desestimación del recurso porque faltaba en la transcripción de los antos copia de la sentencia contra la cual se interpuso la apelación. La parte apelante sostuvo qne existía en la transcripción Ja sentencia. T el caso qnedó así sometido a nuestra conside-ración y resolución.
Cinco días después de celebrada la vista; la parte ape-lante presentó una moción alegando qne aunque consideraba completa la transcripción, esto no obstante acompañaba una copia certificada de la sentencia tal como aparecía registrada en el libro de sentencias civiles de la corte de distrito, para que se uniera al récord. La parte apelada se opuso y esta nueva cuestión quedó también sometida a nuestra considera-ción y resolución.
Para oponerse a la solicitud del apelante, invoca el ape-*434lado el principio que establece que las solicitudes para la corrección de los autos deben hacerse antes de que el caso quede sometido a la corte. (3 Cyc. 143).
Esa es sin. duda la regla que debe seguirse en la genera-lidad de los casos, pero no pnede negarse que las circuns-tancias que concurran pueden ser tan fuertes que obliguen a la corte a permitir la enmienda aún después de habérsele sometido el recurso, en bien de la justicia.
Si examinamos la transcripción tal como fué original-mente archivada, encontraremos en ella un docnmento titu-lado “Decisión,” que termina así: “Por todo lo cnal en-tiende la corte que debe dictar y dicta la siguiente sentencia.” T seguidamente aparece también en la transcripción otro docnmento titulado “Sentencia,” que resuelve definitiva-mente el pleito y termina así: “Notifíquese a las partes para su conocimiento. Dada en corte abierta, en G-uayama, Puerto Eico, hoy 30 de octubre de 1917. (P) J. A. López Acosta, Judge, District Court. Attest: (F) E. S. Mestre, Secretary.” Sólo falta la nota de haberse registrado la senten-cia en el libro de sentencias civiles de la corte de distrito. T esa falta en verdad es la qne se suple por el documento que se pide ahora que se una a los antos.
En la transcripción había, pues, un principio de prueba de la existencia de la sentencia y ese principio de prueba ha quedado plenamente confirmado por- la certificación pre-sentada últimamente. Cómo es posible que teniendo ante nosotros la evidencia plena de qne la sentencia existe y fué debidamente registrada con anterioridad a la interposición .del recurso, vayamos a desestimar la apelación basándonos en la no existencia de tal documento?
En ninguno de los casos resneltos por esta corte deses-timando las apelaciones por no figurar en los autos las sen-tencias recurridas, la parte interesada demostró al tribunál antes o después de la vista que las sentencias en realidad de verdad se habían dictado y registrado de acuerdo con la ley. Las circunstancias, pues, fueron distintas.
*435En bien de la justicia, esta corte debe en este caso con-creto, en el ejercicio de su discreción, permitir qne la certi-ficación presentada por la parte apelante qnede unida a los autos, para que surta en ellos sus efectos. Esta actitud que asumimos no debe interpretarse en el sentido de que la corte no ya a ser rígida en la aplicación de la regla general de que las mociones para corregir los autos deben presentarse antes de que el caso quede sometido a la resolución de la corte.
Corregidos los autos, constando ya en ellos que la sen-tencia contra la cual se interpuso esta apelación se dictó y registró en debida forma, falta base a la pretensión del ape-lado relativa a la desestimación del recurso.
Por virtud de todo lo expuesto opinamos que debe de-clararse con lugar la moción de la parte apelante y sin lugar la de la parte apelada.

Declarada con lugar la moción de la parte apelante y sin lugar la de la parte apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutcbison.